ORDER
PER CURIAM:
Original proceeding. Petitioner applied for a writ of habeas corpus to inquire into the cause of the detention of Whitney Elizabeth Gilbert, a minor child. Counsel was heard ex parte and thereafter the Court ordered an adversary hearing. Following such adversary hearing the matter was taken under advisement.
It appeared that an appeal had been taken in the district court action of Pamela A. Gilbert, Plaintiff, v. William E.. Gilbert, Defendant, and an order was then issued by this Court requiring that such appeal be expedited and that the stay order then in effect should remain in effect until the further order of this Court.
The Court having this day rendered and filed its opinion in 533 P.2d 1079, being the district court action as above entitled,, which disposes of the questions involved in this proceeding, therefore ordered that the writ herein sought be, and it is hereby, denied, and this proceeding is ordered dismissed.